DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the following, “the target glyph feature vectors from the one or more target fonts in response to the selection of the selection of the subset of glyphs.” It appears that the underlined text “of the selection” should be removed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,216,658. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, U.S. Patent No. 11,216,658 discloses a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: (claim 1)
generate, utilizing a glyph-based machine learning model, glyph feature vectors from a subset of glyphs of a glyph set, the subset of glyphs being from a digital text depicted within a digital document; (See machine learning model for generating glyph feature vectors based on a sub-portion of digital text in claim 1)
determine, from among a plurality of potential target fonts, one or more target fonts that include matching glyphs corresponding to the subset of glyphs; (Claim 1, identifying potential target fonts) 
generate, utilizing the glyph-based machine learning model, target glyph feature vectors from the matching glyphs from the one or more target fonts; (Claim 1, target glyph feature vectors)
and determine, from the target glyph feature vectors of the one or more target fonts, a matching font corresponding to the digital text depicted within the digital document.  (Claim 1, ‘determine a matching font’)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140)
Regarding claim 1, Kataria teaches a method when executed by at least one processor, cause a computing device to: (¶ 0016)
generate, glyph feature vectors from a subset of glyphs of a glyph set, the subset of glyphs being from a digital text depicted within a digital document; (¶ 0048 and 0054 teaches extracting the fonts/glyphs from paragraphs within the digital document. ¶ 0026 teaches that a standard sample text, is collected in the document font, i. ¶ 0026, “a standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector) whose elements represent selected quantitative characteristics of the standard sample text,” “where i denotes the document font and . . . π(i) denotes the (candidate) replacement font under consideration.” ¶ 0027 teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]).)
determine, from among a plurality of potential target fonts, one or more target fonts that include matching glyphs corresponding to the subset of glyphs; (¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
generate, target glyph feature vectors from the matching glyphs from the one or more target fonts; and (As above, ¶ 0026 teaches that the glyph image is written in the target/candidate font π(i), “a standard sample text written in each font i, π(i).” π(i) denotes the candidate replacement/target fonts under consideration. This standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector).)
determine, from the target glyph feature vectors of the one or more target fonts, a matching font corresponding to the digital text depicted within the digital document. (As above, ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
In the field of font recognition Wang teaches a machine learning model and a non-transitory computer readable medium comprising instructions that when executed by at least one processor, cause a computer device to execute the model (Wang teaches a machine learning model for matching fonts, see ¶ 0039. ¶ 0034 teaches a computer readable medium.)
It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Wang's machine learning-based font matching. The combination constitutes the repeatable and predictable result of simply applying well-known and widely-used machine learning-based font matching techniques to Kataria's font matching. Wang’s is already applying machine learning to the field of font-matching. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the matching font by comparing the glyph feature vectors with the target glyph feature vectors of the one or more target fonts. (As above, Kataria ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
Regarding claim 3, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
receive, from a client device, a selection of the subset of glyphs from a digital text; and (As above, Kataria ¶ 0048 and 0054 teaches extracting the fonts/glyphs from paragraphs within the digital document. ¶ 0026 teaches that a standard sample text, is collected in the document font, i. ¶ 0026, “a standard sample text written in each font i, π(i) is processed to extract a set of features.” ¶ 0027 teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]). Fig. 2 and ¶ 0047-0051 teaches that said glyph selection is received at the server from a client device, the application program plugin user's web browser or other document editor.)
generate, utilizing the glyph-based machine learning model, the glyph feature vectors and the target glyph feature vectors from the one or more target fonts in response to the selection of the selection of the subset of glyphs. (¶ 0026 teaches that a standard sample text, is collected in the document font, i. ¶ 0026, “a standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector) whose elements represent selected quantitative characteristics of the standard sample text,” “where i denotes the document font and . . . π(i) denotes the (candidate) replacement font under consideration.”)
Regarding claim 5, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine similarity scores reflecting visual similarity between the glyph feature vectors and the target glyph feature vectors of the one or more target fonts, and select, in relation to the digital text depicted within the digital document, a most visually similar target font as the matching font according to the similarity scores. (As above, ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
Regarding claim 6, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: generate a glyph image depicting the subset of glyphs; (As above, ¶ 0026 teaches that the glyph image is written in the target/candidate font π(i), “a standard sample text written in each font i, π(i).”)
generate target glyph images depicting respective sets of matching glyphs from the one or more target fonts; and (As above, ¶ 0026 teaches that the glyph image is written in the target/candidate font π(i), “a standard sample text written in each font i, π(i).” ¶ 0027 teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]).)
determine the matching font by comparing the glyph image and the target glyph images. (As above, ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
Regarding claim 7, the above combination discloses the non-transitory computer readable medium of claim 6, further comprising instructions that, when executed by the at least one processor, cause the computing device to compare the glyph image and the target glyph images by: 
generating, utilizing the glyph-based machine learning model, a glyph image feature vector from the glyph image depicting the subset of glyphs from the digital text,
generating, utilizing the glyph-based machine learning model, target glyph image feature vectors from the target glyph images depicting respective sets of matching glyphs from the one or more target fonts; and (¶ 0026 teaches that a standard sample text, is collected in the document font, i. ¶ 0026, “a standard sample text written in each font i, π(i) is processed to extract a set of features (e.g., a features vector) whose elements represent selected quantitative characteristics of the standard sample text,” “where i denotes the document font and . . . π(i) denotes the (candidate) replacement font under consideration.” ¶ 0027 teaches rendering a bitmap for each symbol of a character set (for example, the character set [A-Z, a-z, 0-9]).)
determining similarity scores between the glyph image feature vector and the target glyph image feature vectors. (As above, ¶ 0026, 0027 and 0032 teach comparing the feature vector computed from the document font i with a candidate replacement font π(i). As per ¶ 0032, the replacement candidate with the closest similarity match is chosen.)
Claims 8-10 are the system claims corresponding to computer readable medium of claims 1 and 5. Kataria teaches a system at ¶ 0016. Remaining limitations are rejected similarly. See detailed analysis above.  
Regarding claim 12, the above combination discloses the system of claim 8, wherein the at least one computing device is configured to cause the system to: receive a user selection of the subset of glyphs from the digital text; and (Kataria Fig. 2 and ¶ 0047-0051 teach that said glyph selection is received the at application program plugin at user's web browser or other user document editor.
determine the matching font corresponding to the digital text in real time with the selection of the subset of glyphs. (See Kataria ¶ 0048-0052 which teaches font replacement with the matched font, in real time following the font matching.)
Regarding claim 13, the above combination discloses the system of claim 12, wherein the at least one computing device is configured to cause the system to determine the matching font in real time with the selection of the subset of glyphs by generating the glyph feature vectors and the target glyph feature vectors utilizing the glyph-based machine learning model in real time with the selection. (See rejection of claims 12 and 1)
Claims 15-17, 19 and 20 are the method claims corresponding to computer readable medium of claims 1-3, 5 and system of claims 12 and 13. The system necessitates method steps. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140), and Cohen (US Pat. No. 7,999,950)
Regarding claim 4, the above combination discloses the non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, but not the remaining limitations. 
In the field of font matching Cohen teaches filtering out additional potential target fonts that are missing one or more glyphs corresponding to the subset of glyphs. (Cohen teaches filtering out fonts that do not include glyphs, Col. 6, last paragraph.) 
It would have been obvious to one of ordinary skill in the art to have combined Kataria's font matching with Cohen’s font matching. The combination constitutes the repeatable and predictable result of simply applying Cohen’s teaching for filtering out fonts that do not include glyphs. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 11 is the system claim corresponding to computer readable medium of claim 4. Kataria teaches a system at ¶ 0016. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataria (US PGPub 2011/0276872) in view of Wang (US PGPub 2017/0098140) and Harned (US PGPub 2015/0074522).
Regarding claim 14, the above combination discloses the system of claim 8, including the at least one computing device 
In the field of font recognition matching Harned teaches filtering out repeat glyphs from the subset of glyphs, and generating, utilizing the glyph-based machine learning model, the glyph feature vectors from unique glyphs that are not filtered out for repetition. (Harned teaches a system of font matching for replacing fonts in a document. ¶ 0058 teaches that in extracting the set of glyphs only unique glyphs are extracted. This avoids extracting an individual glyph multiple times to prevent redundant versions of the same glyph.) 
It would have been obvious to one of ordinary skill in the art to have combined the Kataria’s font matching with Harned’s font matching. Kataria teaches that the input document glyphs are parsed such that a standard sample text is written using the glyphs of the input document. This standard sample text is then used for font matching. Harned teaches a system for parsing glyphs for font matching by extracting only unique glyphs to prevent parsing the same glyph multiple times, which would be redundant. The combination constitutes the repeatable and predictable result of simply applying Harned’s teaching to avoid redundancy by extracting each unique glyph only once. Under this combination the standard sample text for both the input document and the target fonts would comprise unique glyphs. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 18 is the method claim corresponding to the system of claim 14. The system necessitates method steps. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/Examiner, Art Unit 2661                                                                                                                                                                                                        
/AMANDEEP SAINI/Primary Examiner, Art Unit 2661